CUSIP No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response 10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) Trident Microsystems, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 895919108 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1 CUSIP No. 1. Names of Reporting Persons. John K. Hurley 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power6,123,865 6.Shared Voting Power6,123,865 7.Sole Dispositive Power6,123,865 8.Shared Dispositive Power6,123,865 9. Aggregate Amount Beneficially Owned by Each Reporting Person6,123,865 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 8.68% 12. Type of Reporting Person (See Instructions) IN 2 CUSIP No. 1. Names of Reporting Persons. Cavalry Management Group, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) X 3. SEC Use Only 4. Citizenship or Place of Organization DE Number of Shares Beneficially Owned by Each Reporting Person With: 5.Sole Voting Power6,123,865 6.Shared Voting Power6,123,865 7.Sole Dispositive Power6,123,865 8.Shared Dispositive Power6,123,865 9. Aggregate Amount Beneficially Owned by Each Reporting Person6,123,865 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9) 8.68% 12. Type of Reporting Person (See Instructions) OO; IA 3 CUSIP No. Item 1. (a) Name of Issuer Trident Microsystems, Inc. (b) Address of Issuer's Principal Executive Offices 3408 Garrett Drive, Santa Clara, CA95054 Item 2. (a) The names of the persons filing this statement are: John K. Hurley and Cavalry Management Group, LLC (“CMG,” collectively, the "Filers"). (b) The principal business office of the Filers is located at: One California Street, Suite 3000, San Francisco, CA94111 (c) For citizenship of Filers, see Item 4 of the cover sheet for each Filer. (d) This statement relates to shares of common stock of the Issuer (the "Stock"). (e) The CUSIP number of the Issuer is:895919108 4 CUSIP No. Item 3. If this statement is filed pursuant to rule 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [X] An investment adviser in accordance with section 240.13d-1(b)(1)(ii)(E). (as to CMG) (f) [] An employee benefit plan or endowment fund in accordance with section 240.13d-1(b)(1)(ii)(F). (g) [X] A parent holding company or control person in accordance with 240.13d-1(b)(1)(ii)(G) (as to Mr.
